EXHIBIT A
                                                           1


1                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT
2
     - - - - - - - - - - - - - - - - x
3
     PATRICK TORNEO,                  :   No. 3:17-cv-01826(SRU)
4                        Plaintiff,   :   915 Lafayette Boulevard
                                      :   Bridgeport, Connecticut
5                   v.                :
                                      :   June 27, 2018
6    DORA SCHRIRO, ET AL,             :
                      Defendants.     :
7
     - - - - - - - - - - - - - - - - x
8

9                            MOTION HEARING

10
     B E F O R E:
11
          THE HONORABLE STEFAN R. UNDERHILL, U. S. D. J.
12

13
     A P P E A R A N C E S:
14
         FOR THE PLAINTIFF:
15
              LAW OFFICE OF LEWIS CHIMES LLC
16                 45 Franklin Street
                   Stamford, Connecticut 06901
17            BY: LEWIS H. CHIMES, ESQ.

18       FOR THE DEFENDANTS:

19            OFFICE OF THE ATTORNEY GENERAL
                   P.O. Box 120
20                 Hartford, Connecticut 06141-0120
              BY: NANCY A. BROUILLET,
21                 ASSISTANT ATTORNEY GENERAL

22

23                    Sharon L. Masse, RMR, CRR
                       Official Court Reporter
24                     915 Lafayette Boulevard
                    Bridgeport, Connecticut 06604
25                        Tel: (860)937-4177
                                                               2


1                (Proceedings commenced at 1:54 p.m.)

2                THE COURT:    Good afternoon.

3                MS. BROUILLET:   Good afternoon, Your Honor.

4                MR. CHIMES:   Good afternoon, Your Honor.

5                THE COURT:    We're here in the matter of Torneo

6    v. Schriro.   Could I have appearances, please.

7                MR. CHIMES:   Lewis Chimes for the plaintiff,

8    Patrick Torneo.

9                MS. BROUILLET:   Nancy A. Brouillet, Assistant

10   Attorney General, employment rights, for the defendants.

11               THE COURT:    All right, thank you.

12               We're here on the motion -- principally on the

13   motion to dismiss.   There are some other motions pending,

14   but let's focus on the motion to dismiss.

15               I reviewed the papers.   Let me start with a

16   couple questions.    Mr. Chimes, what is the source of the

17   constitutionally protected right?

18               MR. CHIMES:   I think it's derived from the

19   statutes themselves and an administrative policy in this

20   case.   Under 5-230 is the definition of the training

21   period, the working test period.     5-226 is about the

22   prohibition against decisions made by corruption or

23   improper influence, and then a DAS memo from 2001 which

24   states the circumstances when a test period can be

25   extended.
                                                            18


1    have a property interest in the position of lieutenant?

2    If he does, then I think the complaint states a cause of

3    action for violation of due process.   It may not state it

4    against every defendant, but we'll get back to that later.

5               So the question now becomes property rights are

6    established by state law.

7               MS. BROUILLET:   Yes.

8               THE COURT:   And you acknowledge that if he was

9    past his working test period, he would be a lieutenant

10   with vested interest and property rights that could be

11   subject to the due process clause.

12              MS. BROUILLET:   If he successfully passed that

13   working test period.

14              THE COURT:   Right.

15              MS. BROUILLET:   Yes.

16              THE COURT:   And so now the focus has to become

17   was he properly in a working test period when he was

18   demoted.

19              MS. BROUILLET:   Yes.

20              THE COURT:   And that, I think, is the heart of

21   the issue.   That's what I'm trying to get at.   That was my

22   analogy.   If he's extended for three years in a working

23   test period, he, I think, can say, "No, no, no, the law

24   doesn't permit that; therefore, I vested."   And what I'm

25   asking now really is if the DAS letter, Number 31, limits
                                                            19


1    the reasons why his test period can be extended to the

2    five that are identified, and there's no allegation that

3    any of those five are met -- to the contrary, the

4    allegation is that they weren't met -- then plaintiff has

5    seemingly stated a claim that he was not properly in an

6    extended work test period at the time he was demoted,

7    meaning he vested.   Because if the extension was improper,

8    when his year ran up, he's got vested rights as a

9    lieutenant, in which case the due process clause applies,

10   and he's got a claim.   So that's why I'm focusing on the

11   DAS 31.

12             I haven't seen really any authority from either

13   side on the question of whether the DAS 31 has the force

14   of law for purposes of creating property rights.    But --

15   and maybe I don't even have to get there.   Maybe the issue

16   is if the test period was not properly extended, he

17   vested.   Maybe that's as far as we have to go.

18             So what is your argument -- let's start there --

19   what is your argument that it was properly extended?

20             MS. BROUILLET:   First of all, Your Honor, it was

21   extended on August 7, 2014, well before it would have

22   expired in September of 2014.

23             THE COURT:    Yes, 11 months in it's extended, but

24   this goes to my point before.

25             MS. BROUILLET:   Yes.
                                                             21


1    wasn't on workers' comp.    I hadn't been on a paid leave of

2    absence.   I didn't transfer to another agency, and nobody

3    said that I was making good progress but needed more time.

4               All of those are situations in which the full

5    effective working test period has been minimized in some

6    way.   If a person is out, you can't evaluate them if

7    they're sick, sitting at home in bed.   You can't evaluate

8    them if they're on workers' comp.   So the permissible

9    reasons for extending that year all seem to relate to an

10   ability to evaluate.    And I haven't heard you say, We

11   needed to evaluate him because of one of these reasons.

12              MS. BROUILLET:   Okay, Your Honor, I think when

13   you look at the last reason on the list, that we need to

14   evaluate your performance, that's exactly what they're

15   doing when they're doing an internal affairs investigation

16   of his behavior.

17              THE COURT:   Was his performance steadily

18   improving during the test period?

19              MS. BROUILLET:   He received an evaluation from

20   his direct supervisor that he was doing okay, yes.

21              THE COURT:   But was it, quote unquote,

22   performance during the working test period is steadily

23   improving?

24              MS. BROUILLET:   I don't think they had that

25   evidence, Your Honor.   They had evidence or they had
                                                            28


1    Krajniak, seem to support the defendant's position.

2             As an alternative, Your Honor, and I don't know

3    if you're ready to address this, there's a qualified

4    immunity claim for these defendants, because he's only

5    sued the defendants in their individual capacities, and --

6             THE COURT:    Although he's moved to amend to make

7    them -- I think there was a typo, but I think he's moving

8    to sue them in their official capacities for purposes of

9    injunctive relief.   Is that right?

10            MR. CHIMES:   That's correct, Your Honor.

11            MS. BROUILLET:   Right, but he also has a

12   claim -- and that's the sovereign immunity argument -- the

13   plaintiff has a claim pending and has well before this

14   lawsuit was filed with the state claims commission seeking

15   to get past sovereign immunity and have permission to sue.

16            THE COURT:    Well, that's for damages.   I mean --

17            MS. BROUILLET:   Yes.

18            THE COURT:    Right.

19            MS. BROUILLET:   That's for damages, and he's

20   seeking all of the money he would get to be a lieutenant.

21            But the qualified immunity issue, Your Honor, is

22   very important because there was no clearly established

23   law telling these defendants -- and they're all obviously

24   very distinct.   Captain Rosado, who does the --

25            THE COURT:    So why is a statute and a Department
                                                             39


1             MS. BROUILLET:    I didn't know if you wanted me

2    to continue to address the qualified immunity in regard to

3    the individual defendants, and so --

4             THE COURT:    So I think we're pretty much down to

5    two, because I'm expecting I'm going to knock out Rosado

6    and Rush-Kittle, at least without prejudice to repleading,

7    because right now there's nothing pled that I think is

8    either within the statute of limitations or that is

9    subject to a due process claim that they allegedly did.

10   Now, maybe there's more than meets the eye, but I haven't

11   seen it yet.    So let's focus on the big two.

12            MS. BROUILLET:    When it comes to Commander

13   Meraviglia, there's no doubt he signed the letter; but

14   there's no allegation that he was the decision-maker as to

15   the demotion.   As you pointed out in regard to the

16   statute, it's the commissioner, the appointing authority.

17            THE COURT:    Well, that's what I don't know.       If

18   he signs the letter, don't I infer, give him the benefit

19   of every inference that Meraviglia was involved?

20            MS. BROUILLET:    Well, human resources also

21   signed the letter.   The only person who signed the letter

22   actually extending the working test period was Jeanne

23   Anderson, the director of human resources.   She's not

24   being sued for an improper extension either.

25            THE COURT:    Thank goodness, and the improper
                                                              40


1    extension is not an issue in the case --

2                MS. BROUILLET:   Okay.

3                THE COURT:   -- except to the extent it bears on

4    whether there was a property interest at the time of the

5    demotion.

6                MS. BROUILLET:   And then the question would be

7    as to Commander Meraviglia when he signed that letter,

8    what law told him that that action would be improper or

9    put him on notice that that action would be improper, that

10   a reasonable person would know about, given the standard

11   that you don't look at generalities as far as the law when

12   you're looking at qualified immunity.

13               THE COURT:   Right.   Well, this is where we get

14   back to the administrative services.      If that document is

15   a guiding policy for when anybody can extend a working

16   test period, he may not have actually subjectively known

17   about it, but it is there for him to find out, just like

18   any Supreme Court decision.       They may not have read the

19   Supreme Court decision, but it's out there and available

20   to an officer to read.

21               So what you're coming back to is the argument

22   this is not state law, it's not binding, it's meaningless,

23   and I can't make that determination at a motion to dismiss

24   stage, can I?

25               MS. BROUILLET:   I think you can make it in this
                                                             41


1    case, Your Honor, based on the allegations the plaintiff

2    provided you, because as Attorney Chimes told you in his

3    argument, I'm focusing on the corrupt practices in 5-226

4    and I'm focusing on 5-230.    When he gave you the response

5    as to what these people did wrong and he quoted the

6    sections of the complaint, he didn't talk about the policy

7    from DAS.    He focused on what's in the complaint, and it's

8    violation supposedly of being corrupt practices and --

9                THE COURT:   Well, DAS is in the complaint at

10   paragraph 15.

11               MS. BROUILLET:   Okay.   But when you look at

12   paragraphs 77 to 78 in Count 2 in regard to Colonel

13   Meraviglia --

14               THE COURT:   Right.

15               MS. BROUILLET:   -- it talks about after fair

16   trial, that he was demoted in violation of state police --

17   state police policies and state statutes, doesn't say

18   anything about DAS; and that he improperly permitted his

19   working test period to be extended, which you said is not

20   the issue and that's before the statute of limitations

21   issue; permitted the reopening of internal affairs

22   investigation, which is also apparently not an issue, that

23   happened well before his demotion; willfully obstructed

24   and/or defeated his right to be a lieutenant in violation

25   of 52-226.   There's no private cause of action there, and
                                                             42


1    the case law actually says that, that it's actually

2    something that you would be prosecuted for.

3              THE COURT:   But, again, he's not making -- he's

4    not bringing a cause of action under 52-226.   He's saying

5    a violation of 52-226 had the impact of depriving me of my

6    due process rights.

7              MS. BROUILLET:   And when he talks -- and when

8    you go to the underlying -- what the corrupt practices is,

9    it is listening -- the commissioner listening to the

10   complaints of the State Police Troopers Union president,

11   Andrew Matthews.

12             THE COURT:   So, look.   Here's what I think ought

13   to happen.   I think we ought to get a new complaint on

14   file that is focused on the defendants that the plaintiff

15   has a reasonable basis to believe were involved in the

16   decision to demote.    It's not clear to me that you've got

17   any claim -- any other real claim here.   As I understand

18   it, the claim is because the test period was improperly

19   extended, I vested after a year.   At the time I was

20   demoted, I had recognized state law rights not to be

21   demoted without due process.   I think that's the claim.

22             So I think you're really talking about the

23   decision-makers who might be the first two defendants, and

24   I think you're talking about demotion.    Is there anything

25   else?   I mean, is there really any other claim here?
                                                            50


1    for them to go back retroactively and change what they did

2    in regard to him being a lieutenant.    I certainly agree

3    that you can sue a state official in their official

4    capacity for prospective injunctive relief, but my

5    understanding is he's not seeking prospective injunctive

6    relief.

7              THE COURT:   Well, we don't know until he brings

8    the complaint.

9              MS. BROUILLET:   Well --

10             THE COURT:   But if he says enjoin them, require

11   them to make me a lieutenant today --

12             MS. BROUILLET:   That's prospective.

13             THE COURT:   -- that's prospective.

14             MS. BROUILLET:   Yes.

15             THE COURT:   Right.   And he can still pursue his

16   claim, commissioner claim for back pay, in effect, and

17   we'll see what happens with that.    But --

18             MS. BROUILLET:   He has a motion to amend,

19   though, Your Honor, that doesn't talk about prospective

20   injunctive relief, and that's one of the objections to

21   that motion to amend the amended complaint.

22             THE COURT:   I understand.   My only point is he's

23   going to file an amended complaint, so to that extent his

24   motion to amend is granted.     If he wants to bring a claim

25   for prospective injunctive relief against an official in
                                                            51


1    his or her official capacity, I think that claim arising

2    out of these events, I think that relates back.

3             MS. BROUILLET:    I don't believe I could file a

4    motion to dismiss that would be successful on that, Your

5    Honor, I agree.

6             THE COURT:     All right.   So we are going to get a

7    new complaint.    You can bring in the official capacity

8    claim if you want to.

9             In terms of discovery, I think discovery should

10   proceed once we have a complaint, a new complaint.

11   Anybody want to be heard on that?

12            MR. CHIMES:    I agree with the Court.

13            MS. BROUILLET:    I agree, Your Honor.

14            THE COURT:     All right.

15            MS. BROUILLET:    My only question, I'm a little

16   unclear, I guess I'll know when I get the complaint, if

17   we're going to have four defendants or we're going to have

18   two defendants.

19            THE COURT:     I'm hoping we have two defendants --

20            MS. BROUILLET:    Okay.

21            THE COURT:     -- but we'll see.

22            MS. BROUILLET:    And Your Honor is going to make

23   a ruling on the motion to dismiss today, I understood?

24            THE COURT:     I'm sorry?

25            MS. BROUILLET:    You're making a ruling today on
                                                               52


1    the motion to dismiss?

2                THE COURT:    Well, as a practical matter, I'm

3    granting it even though it's not entirely meritorious, let

4    me put it that way.      There are parts that are meritorious

5    and parts that are not.      But to clean things up and to

6    move forward efficiently, I think we need a new complaint,

7    so to that extent it's granted without prejudice to filing

8    a new complaint.   Let's get a new complaint on file.

9    Let's get discovery started.       Let's figure out where we

10   are.    I fully expect we'll get a summary judgment motion

11   at the appropriate time, but then we'll all know what's

12   going on.

13               MS. BROUILLET:   And I will send Attorney Chimes

14   a proposed 26(f) report that we can agree on once we get

15   the complaint.

16               THE COURT:    Great.

17               MR. CHIMES:   That's progress, Your Honor.

18               THE COURT:    There we go.   I normally have folks

19   in for a 26(f) -- for a Rule 16 conference after I get a

20   26(f) report.    I don't think we need to do that in this

21   case.   We've seen each other.     I think we're moving

22   forward.    Are there any issues that you would want to

23   raise in such a conference that we can take up now?

24               MS. BROUILLET:   I don't think there's going to

25   be any issues.   I think that we can work them out.
